Sutton, J.
1. When an employee receives a.n injury which is compensable under the workmen’s compensation law, and for which injury a third palrty tort-feasor is legally liable to pay damages to such employee or beneficiary, and where the employee or beneficiary files a tort action and recovers damages against the tort-feasor, and also files a claim for compensation against the employer and the insurance carrier, the amount of compensation to which the employee may be entitled under the workmen’s compensation law shall be reduced by the amount of damages recovered against the third party tort-feasor. Code, § 114-403.
2. Under the provisions of the statute just referred to and the decision of this court in Branch v. Georgia Casualty Co., 39 Ga. App. 319 (147 S. E. 144), as applied to the facts of this case, where the employee received an injury for which his beneficiary recovered $3000 in a tort action against the Georgia Power Company, of which amount her attorney in said action had received $1000, and she was thereafter also awarded $2320 compensation against the Periodical Publishers Service Bureau Inc., the employer, and Hartford Accident and Indemnity Company, insurer, under the workmen’s compensation law, by the Department of Industrial Relations, the amount of such compensation should have been reduced by the amount of the recovery in the tort action, $3000, instead of by the net amount received by the beneficiary, $2000. The judge of the superior court properly so held in his judgment reversing the award of the Department of Industrial Relations, which was to the effect that only the net amount of $2000 should be credited on such compensation.

Judgment affirmed.


Stephens, P. J., and Pellón, J., concur.